Title: General Orders, 19 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Tuesday May 19th 1778.
                        Parole Trenton—C. Signs Tadmor Tufton.
                        
                    
                    Commanding Officers of Regiments are to make return to the Quarter-Master General of the number of Tents absolutely wanting in each for such men as cannot be accommodated consistent with their health and comfort in hutts—It will be relied upon in these returns that none will make a larger demand than the real situation of their respective Regiments requires—The Quarter Master General will make his issues upon these Returns.
                    The Sub and Brigade Inspectors Majors of Brigade and Adjutants of the Army will assemble at the Baron Steuben’s quarters at ten ôClock tomorrow morning precisely where they will receive particular orders.
                    At a General Court Martial Coll Bowman President May 13th 1778. John Reynolds an Artificer in Major Pollard’s Corps tried for striking Lieutt Hammet found guilty of the charge & sentenced to receive one hundred lashes.
                    The Commander in Chief approves the sentence and orders it to be put in Execution tomorrow morning at guard mounting on the Grand Parade.
                    Samuel Raymond at the same Court tried for presenting a loaded Musquet at Lieutt Hammet.
                    Upon due consideration the Court are of opinion that Samuel Raymond is guilty of the charge exhibited against him, but the extreme and unpardonable warmth with which the Officers conducted themselves renders the actions of the Prisoner in some measure excusable & operates with the Court so much in his favor that they only sentence him to be reprimanded by his commanding officer in presence of the Troop to which he belongs.
                    Also John Coffin tried for abusing Captain Gowerly when attempting to suppress a riot on the other side Schuylkill found not guilty & acquitted.
                    The General approves the two last mentioned sentences and orders them to take place immediately.
                